DETAILED ACTION
This office action is responsive to amendment filed on 11/01/2021.

Response to Amendment
	The Examiner has acknowledged the amended claims 1 - 2, 7 - 10, 15 - 18, 23 – 24, the cancellation of claims 4, 12, 20, and the submission of new claims 25 - 27.
     
Response to Arguments
Applicant’s arguments, see amendment, filed 11/01/2021, with respect to claims 1 – 3, 5 – 11, 13 – 19, and 21 - 27 have been fully considered and are persuasive. Therefore, the rejection of claims 1 – 3, 5 – 11, 13 – 19, and 21 - 27 has been withdrawn.
This communication warrants no Examiner's reason for allowance, as Applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks with respect to the amended claims filed on 11/01/2021 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVES DALENCOURT/Primary Examiner, Art Unit 2457